"Wright, C. J.
Upon what ground this testimony was excluded, we cannot understand. No objection has been pointed out to it, and it is believed that none exists. Its admissibility is clearly provided for by section 2406 of the Code. Hastings, (the person offered to be sworn,) was, in the language of this section, “ a party;” and, by his oath, it was proposed to show the matters .preliminary, and required by law, in order to introduce the books. But he was not only a party, but one of the firm with whom the account was made, and hence in a position to verify its justice and truth, and to speak of the time of making the entries. There was error in excluding the proof, and the judgment is therefore reversed.